               Case 3:17-cv-07210-SK Document 249 Filed 10/30/20 Page 1 of 3




 1   JEFFREY BOSSERT CLARK
     Acting Assistant Attorney General
 2   DAVID L. ANDERSON
     United States Attorney
 3   MARCIA BERMAN
     Assistant Branch Director
 4   R. CHARLIE MERRITT
     KEVIN P. HANCOCK
 5   Trial Attorneys
     U.S. Department of Justice
 6   Civil Division, Federal Programs Branch
     919 East Main Street, Suite 1900
 7   Richmond, VA 23219
 8   Telephone: (202) 616-8098
     Fax: (804) 819-7417
 9   E-mail: robert.c.merritt@usdoj.gov

10   Attorneys for Defendants

11
                               UNITED STATES DISTRICT COURT
12                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

13
14    THE PEOPLE OF THE STATE OF               No. 3:17-cv-7106-SK
      CALIFORNIA,
15
                      Plaintiff,
16
              v.
17
      UNITED STATES DEPARTMENT OF
18    EDUCATION, et al.,
19                    Defendants.
20
21                                             No. 3:17-cv-7210-SK
      MARTIN CALVILLO MANRIQUEZ, et al.,
22
                      Plaintiffs,
23                                             JOINT STATUS REPORT
              v.
24
      UNITED STATES DEPARTMENT OF
25    EDUCATION, et al.,
26                    Defendants.

27
28



     Joint Status Report
     3:17-cv-7106-SK; 3:17-cv-7210-SK
               Case 3:17-cv-07210-SK Document 249 Filed 10/30/20 Page 2 of 3




 1          The parties hereby submit the following status report in response to the Court’s September
 2   29, 2020 order.
 3          The parties have reduced their agreement in principle to writing and have exchanged
 4   multiple drafts of a settlement agreement. The parties continue to have productive negotiations
 5   and, in the past few days especially, have significantly narrowed their areas of disagreement. As
 6   they continue to work in good faith to finalize the language of this complex draft settlement
 7   agreement, the parties request that the Court set a further deadline for a status report in 30 days.
 8
 9   Dated: October 30, 2020                           Respectfully submitted,
10                                                     JEFFREY BOSSERT CLARK
                                                       Acting Assistant Attorney General
11
                                                       MARCIA BERMAN
12                                                     Assistant Branch Director
13                                                     /s/ R. Charlie Merritt
                                                       R. CHARLIE MERRITT (VA Bar # 89400)
14                                                     KEVIN P. HANCOCK
                                                       Trial Attorneys
15                                                     U.S. Department of Justice
                                                       Civil Division, Federal Programs Branch
16                                                     Richmond, VA 23219
                                                       Telephone: (202) 616-8098
17                                                     Fax: (804) 819-7417
                                                       E-mail: robert.c.merritt@usdoj.gov
18
                                                       Attorneys for Defendants
19
20
21
     /s/ Bernard A. Eskandari
22   XAVIER BECERRA
     Attorney General of California
23   NICKLAS A. AKERS
     Senior Assistant Attorney General
24   BERNARD A. ESKANDARI (SBN 244395)
     Supervising Deputy Attorney General
25   AMOS E. HARTSTON (SBN 186471)
     Deputy Attorney General
26   300 South Spring Street, Suite 1702
     Los Angeles, CA 90013
27   Tel: (213) 269-6348
     Fax: (213) 897-4951
28   Email: bernard.eskandari@doj.ca.gov



     Joint Status Report
     3:17-cv-7106-SK; 3:17-cv-7210-SK
               Case 3:17-cv-07210-SK Document 249 Filed 10/30/20 Page 3 of 3



     Attorneys for Plaintiff the People of the State
 1   of California
 2
     /s/ Joseph Jaramillo
 3   JOSEPH JARAMILLO (SBN 178566)
     Housing & Economic Rights Advocates
 4   1814 Franklin Street, Suite 1040
     Oakland, CA 94612
 5   Tel.: (510) 271-8443
     Fax: (510) 868-4521
 6   Email: nlyons@heraca.org
 7   /s/ Margaret O’Grady
     EILEEN M. CONNOR (SBN 248856)
 8   TOBY R. MERRILL (Pro Hac Vice)
     MARGARET E. O’GRADY (Pro Hac Vice)
 9   Legal Services Center Of Harvard Law School
     122 Boylston Street
10   Jamaica Plain, MA 02130
     Tel.: (617) 390-3003
11   Fax: (617) 522-0715
     Email: mogrady@law.harvard.edu
12
     Attorneys for Class Plaintiffs
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Status Report
     3:17-cv-7106-SK; 3:17-cv-7210-SK
